DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent No. 10955254B2. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
In the claim 1 of the application discloses “A method, comprising: classifying, by a device and based on historical data, a plurality of geographical areas, within a geographical region, as a plurality of accident-prone zones; generating, by the device and based on classifying the plurality of geographical areas, data identifying the plurality of accident-prone zones; receiving, by the device and based on generating the data, vehicle data associated with a vehicle that is driving within the geographical region; determining, by the device and based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the plurality of accident-prone zones; and performing, by the device and based on determining that the vehicle is in or approaching the accident-prone zone, one or more actions associated with assisting the vehicle in leaving or avoiding the accident-prone zone.”, while in the claim 1 of the patent discloses " A method, comprising: obtaining, by a device, historical accident data identifying accidents within a geographic region; classifying, by the device, a first group of geographic areas within the geographic region as being sparse accident-prone zones by processing the historical accident data using a clustering technique and a first set of clustering parameters; classifying, by the device, a second group of geographic areas within the geographic region as being dense accident-prone zones by processing the historical accident data using the clustering technique and a second set of clustering parameters, wherein the first set of clustering parameters and the second set of clustering parameters are tuned to account for differences in a number of accidents in sparse areas and in dense areas; generating, by the device, data identifying geographic boundaries of the sparse accident-prone zones and data identifying the geographic boundaries of the dense accident-prone zones; providing, by the device, the data identifying the geographic boundaries of the sparse accident-prone zones and the data identifying the geographic boundaries of the dense accident-prone zones to be stored using a data structure; receiving, by the device, telematics data associated with a vehicle that is within the geographic region; determining, by the device, whether the vehicle is in or approaching a particular accident-prone zone based on whether a location of the vehicle is within the particular 42PATENT Docket No. 20180315 accident-prone zone or based on whether the vehicle is likely to enter the particular accident-prone zone; and providing, by the device and to the vehicle or a user device associated with the vehicle, an alert based on determining that the vehicle is in or approaching the particular accident-prone zone.” And in the claim 7 of the patent discloses " The method of claim 1, further comprising: providing, to the vehicle or to the user device, navigational instructions indicating how to leave or avoid the particular accident-prone zone based on determining that the vehicle is in or approaching the particular accident-prone zone.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/identical/same to the patent claim 1 +7's limitations.
In the claim 14 of the application discloses “A device, comprising: one or more processors, communicatively coupled to one or more memories, to: classify, based on historical data, a first group of geographical areas and a second group of geographical areas, of a plurality of geographical areas within a geographical region, as being a group of sparse accident-prone zones and a group of dense accident- prone zones, respectively; generate, based on classifying the first group of geographical areas and second group of geographical areas, data identifying at least one of the group of sparse accident- prone zones or the group of dense accident-prone zones; receive, based on generating the data, vehicle data for a vehicle that is driving within the geographical region; determine, based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the group of sparse accident-prone zones or the group of dense accident-prone zones; and 46PATENT Docket No. 20180315C1 perform, based on determining that the vehicle is in or approaching the accident- prone zone, one or more actions associated with at least one of assisting the vehicle in leaving or avoiding the accident-prone zone or of improving safety withing the accident- prone zone.”, while in the claim 8 of the patent discloses " A device, comprising: one or more memories; and one or more processors operatively coupled to the one or more memories, to: obtain historical accident data identifying accidents within a geographic region; classify a first group of geographic areas within the geographic region as being sparse accident-prone zones by processing the historical accident data using a clustering technique and a first set of clustering parameters; classify a second group of geographic areas within the geographic region as being dense accident-prone zones by processing the historical accident data using the clustering technique and a second set of clustering parameters, wherein the first set of clustering parameters and the second set of clustering parameters are tuned to account for differences in a number of accidents in sparse areas and in dense areas; 46PATENT Docket No. 20180315 generate data identifying geographic boundaries of the sparse accident-prone zones and data identifying the geographic boundaries of the dense accident-prone zones; provide the data identifying the geographic boundaries of the sparse accident- prone zones and the data identifying the geographic boundaries of the dense accident- prone zones to be stored using a data structure; receive telematics data associated with a vehicle that is within the geographic region; determine whether the vehicle is in or approaching a particular accident-prone zone based on whether a location of the vehicle is within the particular accident-prone zone or based on whether the vehicle is likely to enter the particular accident-prone zone; and provide, to the vehicle or a user device associated with the vehicle, an alert based on determining that the vehicle is in or approaching the particular accident-prone zone.”, And in the claim 14 of the patent discloses " The device of claim 8, wherein the one or more processors are further to: provide, to the vehicle or to the user device, navigational instructions indicating how to leave or avoid the particular accident-prone zone based on determining that the vehicle is in or approaching the particular accident-prone zone.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 14 is similar/identical/same to the patent claim 8 +14's limitations.
In the claim 20 of the application discloses “A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 48PATENT Docket No. 20180315C1 classify, based on historical data, a plurality of geographical areas, within a geographical region, as a plurality of accident-prone zones, generate, based on classifying the plurality of geographical areas, data identifying the plurality of accident-prone zones; receive, based on generating the data, vehicle data associated with a vehicle that is driving within the geographical region; determine, based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the plurality of accident-prone zones; and perform, based on determining that the vehicle is in or approaching the accident- prone zone, one or more actions associated with at least one of assisting the vehicle in leaving or avoiding the accident-prone zone or of improving safety withing the accident- prone zone.”, while in the claim 15 of the patent discloses " A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: obtain historical accident data identifying accidents within a geographic region;  50PATENT Docket No. 20180315 classify a first group of geographic areas within the geographic region as being sparse accident-prone zones by processing the historical accident data using a clustering technique and a first set of clustering parameters; classify a second group of geographic areas within the geographic region as being dense accident-prone zones by processing the historical accident data using the clustering technique and a second set of clustering parameters, wherein the first set of clustering parameters and the second set of clustering parameters are tuned to account for differences in a number of accidents in sparse areas and in dense areas; generate data identifying geographic boundaries of the sparse accident-prone zones and data identifying the geographic boundaries of the dense accident-prone zones; provide the data identifying the geographic boundaries of the sparse accident-prone zones and the data identifying the geographic boundaries of the dense accident-prone zones to be stored using a data structure; receive telematics data associated with a vehicle that is within the geographic region; determine whether the vehicle is in or approaching a particular accident-prone zone based on whether a location of the vehicle is within the particular accident-prone zone or based on whether the vehicle is likely to enter the particular accident-prone zone; and provide the vehicle or a user device associated with the vehicle with an alert based on determining that the vehicle is in or approaching the particular accident-prone zone.”, And in the claim 14 of the patent discloses " The device of claim 8, wherein the one or more processors are further to: provide, to the vehicle or to the user device, navigational instructions indicating how to leave or avoid the particular accident-prone zone based on determining that the vehicle is in or approaching the particular accident-prone zone.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 20 is similar/identical/same to the patent claim 15 +14's limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Raghunathan (US20130162425A1).
Claim.1 Raghunathan discloses a method (see at least abstract, a system and method for generating real-time alert notifications), comprising: classifying, by a device and based on historical data, a plurality of geographical areas, within a geographical region, as a plurality of accident-prone zones (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks); generating, by the device and based on classifying the plurality of geographical areas, data identifying the plurality of accident-prone zones; receiving, by the device and based on generating the data, vehicle data associated with a vehicle that is driving within the geographical region (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, p24); determining, by the device and based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the plurality of accident-prone zones; and performing, by the device and based on determining that the vehicle is in or approaching the accident-prone zone, one or more actions associated with assisting the vehicle in leaving or avoiding the accident-prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.2 Raghunathan discloses wherein the historical data relates to at least one of accident data, telematics data, or events data (see at least fig.1, abstract, a plurality of stored events, p17-18).
Claim.3 Raghunathan discloses wherein the vehicle data relates to at least one of telematics data or events data associated with the vehicle(see at least fig.1, abstract, a plurality of stored events, p17-18, data are collected and transferred from the vehicles 102 to the NMC 108 and from NMC 108 to the vehicles 102).
Claim.4 Raghunathan discloses wherein the accident-prone zone is a geographical area within the geographical region that is associated with a threshold number of accidents (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks).
Claim.5 Raghunathan discloses wherein the classifying of the plurality of geographical areas uses a clustering technique (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, p24, p36).
Claim.7 Raghunathan discloses wherein classifying the plurality of geographical areas includes: classifying, based on the historical data and using the clustering technique, a first group of geographical areas and a second group of geographical areas, of the plurality of geographical areas, as being a group of sparse accident-prone zones and a group of dense accident-prone zones, wherein the plurality of accident-prone zones includes the group of sparse accident-prone zones and the group of dense accident-prone zones (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks).
Claim.8 Raghunathan discloses wherein classifying the first group of geographical areas and the second group of geographical areas comprises: classifying, based on the historical data and using the clustering technique and a first set of clustering parameters, the first group of geographical areas as being the group of sparse accident-prone zones; and classifying, based on the historical data and using the clustering technique and a second set of clustering parameters, the second group of geographical areas as being the group of dense accident-prone zones (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks).
Claim.9 Raghunathan discloses wherein a first clustering parameter, of the first set of clustering parameters, corresponds to a first threshold for classifying the first group of geographical areas as being the group of sparse accident-prone zones, and wherein a second clustering parameter, of the second set of clustering parameters, corresponds to a second threshold, greater than the first threshold, for classifying the second group of geographical areas as being the group of dense accident-prone zones (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks).
Claim.10 Raghunathan discloses wherein each of the first set of clustering parameters and the second set of clustering parameters includes a first clustering parameter indicating a threshold number of accidents occurring within the geographical area, a second clustering parameter indicating a threshold distance between accidents for the accidents to be considered part of a same accident-prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks).
Claim.11 Raghunathan discloses wherein performing the one or more actions comprises: providing, to the vehicle or a user device associated with the vehicle, an alert indicating that the vehicle is in or approaching the accident-prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.12 Raghunathan discloses further comprising: performing, based on determining that the vehicle is in or approaching the accident-prone zone, one or more actions associated with improving safety withing the accident-prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.13 Raghunathan discloses wherein performing the one or more actions comprises at least one of: generating instructions to be performed by the vehicle to avoid the accident-prone zone; using data identifying the accident-prone zone to enhance road network data; generating instructions to modify a state of a traffic light within the accident-prone zone; or generating recommended time intervals to permit traffic to flow in a particular direction (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.14 Raghunathan discloses a device (see at least abstract, a system and method for generating real-time alert notifications), comprising: one or more processors, communicatively coupled to one or more memories (see at least fig.1, element 184 is a processor, element 186 is a memory, p25), to: classify, based on historical data, a first group of geographical areas and a second group of geographical areas, of a plurality of geographical areas within a geographical region, as being a group of sparse accident-prone zones and a group of dense accident- prone zones, respectively (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks); generate, based on classifying the first group of geographical areas and second group of geographical areas, data identifying at least one of the group of sparse accident- prone zones or the group of dense accident-prone zones; receive, based on generating the data, vehicle data for a vehicle that is driving within the geographical region(see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, p24); determine, based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the group of sparse accident-prone zones or the group of dense accident-prone zones; and 46PATENT Docket No. 20180315C1 perform, based on determining that the vehicle is in or approaching the accident- prone zone, one or more actions associated with at least one of assisting the vehicle in leaving or avoiding the accident-prone zone or of improving safety withing the accident- prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.15 Raghunathan discloses wherein the clustering of the first group of geographical areas and the second group of geographical areas is based on a first set of clustering parameters and a second set of clustering parameters, respectively (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.16 Raghunathan discloses wherein the one or more processors are further to: cluster, using a clustering technique and a third set of clustering parameters, the second group of geographical areas, corresponding to the group of sparse accident-prone zones, to identify a subset of the second group of geographic areas as the group of sparse dense accident- prone zones, wherein generating the data is based on clustering the second group of geographical areas(see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.17 Raghunathan discloses wherein the one or more processors are further to: remove one or more sparse accident-prone zones, of the group of sparse accident-prone zones, corresponding to one or more dense accident-prone zones, of the group of dense accident- prone zones, wherein generating the data is based on removing the one or more sparse accident-prone zones (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.18 Raghunathan discloses wherein the one or more processors are further to: reclassify, based on classifying the first group of geographical areas and the second group of geographical areas and based on historical events data of the historical data, at least one of the group of sparse accident-prone zones or the group of dense accident-prone zones to be a different one of the group of sparse accident-prone zones or the group of dense accident-prone zones, wherein generating the data is based on reclassifying (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.19 Raghunathan discloses wherein the one or more processors are to: identify, based on classifying the first group of geographical areas and the second group of geographical areas and on historical events data of the historical data, a time period at which one or more accident indicators are present in a geographical area different from the first group of geographical areas and the second group of geographical areas such that the geographical area was not classified as a spare accident-prone zone or a dense accident-prone zone; and classify, based on identifying the time period and a likelihood that at least one accident indicator, of the one or more accident indicators, impacting whether the geographical area will be the sparse accident-prone zone or the dense accident-prone zone, the geographical area as being part of the group of dense accident-prone zones or the group of sparse accident-prone zones, wherein generating the data is based on the classifying the geographical area (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim.20 Raghunathan discloses a non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors (see at least fig.1, element 184 is a processor, element 186 is a memory, p19, non-volatile memory p25, p53), cause the one or more processors to: 48PATENT Docket No. 20180315C1 classify, based on historical data, a plurality of geographical areas, within a geographical region, as a plurality of accident-prone zones, generate, based on classifying the plurality of geographical areas, data identifying the plurality of accident-prone zones(see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks); receive, based on generating the data, vehicle data associated with a vehicle that is driving within the geographical region (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, p24); determine, based on receiving the vehicle data, that the vehicle is in or approaching an accident-prone zone of the plurality of accident-prone zones; and perform, based on determining that the vehicle is in or approaching the accident- prone zone, one or more actions associated with at least one of assisting the vehicle in leaving or avoiding the accident-prone zone or of improving safety withing the accident- prone zone (see at least fig.1-5, step 502 receive data in database over time and across fleets, step 504 store data in database, step 506 analyze data and correlate over fleets, p3, the events and observations associated with this data can be related to several areas such as safety, compliance, fuel consumption, location efficiency/workflow etc., p38, a driver approaching a historically dangerous intersection or area, the relevant data could be the history of accidents in that area, p44, the system 400 can determine “dangerous” intersections, accident prone zones, etc., transient landmarks, the system 400 can automatically trigger a notification 418 to the driver 412 of the vehicle and provide safe driving recommendations; correlating safety events with driver fatigue conditions, or detecting patterns of safety events for a group or fleet and notify drivers entering a safety zones accordingly, p24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (US20130162425A1) as applied to claim 5 above, and further in view of Stenneth (US20190353499A1).
Claim.6  Raghunathan  does not discloses wherein the clustering technique is a density-based spatial clustering of applications with a noise technique, a K-clustering technique, or a kernel density estimation technique.
However, Stenneth discloses wherein the clustering technique is a density-based spatial clustering of applications with a noise technique, a K-clustering technique, or a kernel density estimation technique (see at least fig.2, p66, analyzed using a clustering technique).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Raghunathan to include wherein the clustering technique is a density-based spatial clustering of applications with a noise technique, a K-clustering technique, or a kernel density estimation technique by Stenneth in order to for generating warning polygons for weather events in a geographic region (see Stenneth’s abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662